Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-7, 11-18, 20-22 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a micro-electrical-mechanical system (MEMS) actuator, primarily, having … a MEMS actuation core; and a multi-piece MEMS electrical connector assembly electrically coupled to the MEMS actuation core …, wherein the multi-piece MEMS electrical connector includes: a plurality of subcomponents, and a plurality of coupling assemblies configured to couple the plurality of subcomponents together, wherein each of the plurality of coupling assemblies includes a latch bolt and a latch catch configured to engage the latch bolt, wherein each latch catch includes a tumbler spring for engaging a recess in the latch bolt, and wherein each latch bolt includes a push spring configured to bias the latch bolt against the tumbler spring.
For claim 14, the prior art does not disclose or suggest a micro-electrical-mechanical system (MEMS) actuator, primarily, having: … a MEMS actuation core including: a stationary portion, a moveable portion, and a plurality of electrically conductive flexures; and a multi-piece MEMS electrical connector assembly electrically coupled to the MEMS actuation core …, wherein the multi-piece MEMS electrical 
For claim 18, the prior art does not disclose or suggest a micro-electrical-mechanical system (MEMS) actuator, primarily, having: … a MEMS actuation core; and a multi-piece MEMS electrical connector assembly electrically coupled to the MEMS actuation core …, wherein the multi-piece MEMS electrical connector includes: a plurality of electrically conductive flexures, four subcomponents, and a plurality of coupling assemblies configured to couple the four subcomponents together; wherein: a first portion of the plurality of electrically conductive flexures are configured to electrically couple a first portion of the MEMS actuation core to a first subcomponent, a second portion of the plurality of electrically conductive flexures are configured to electrically couple a second portion of the MEMS actuation core to a second subcomponent, a third portion of the plurality of electrically conductive flexures are configured to electrically couple a third portion of the MEMS actuation core to a third subcomponent, and a fourth portion of the plurality of electrically conductive flexures are configured to electrically couple a fourth portion of the MEMS actuation core to a fourth subcomponent, wherein the first, second, third and fourth portions of the plurality of electrically conductive flexures are configured to be generally flat in shape when the plurality of subcomponents are uncoupled, … wherein the first, second, third and fourth 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JUE ZHANG/
Primary Examiner, Art Unit 2838